The appeal is from an order of the Court of Chancery allowing respondents a counsel fee of $500. for services *Page 358 
rendered in the Court of Errors and Appeals on an appeal from a decree in Chancery which terminated in favor of respondent. The order recites that "through mere inadvertence" the application was not addressed to the Court of Errors and Appeals.
The case is not of the class in which counsel fees are allowable for services rendered on the appeal to the Court of Errors and Appeals. The object of the bill was to have a judgment recovered by complainant imposed as a lien upon lands of the decedent, Agnes Grace Williams, and a receiver appointed to collect rents. The bill was dismissed. The litigation did not concern a fund in court. Nobile v. Bartletta, 112 N.J. Eq. 304 (E.  A. 1932).
The order is reversed.
For reversal: Chief Justice VANDERBILT, and Justices CASE, HEHER, WACHENFELD, BURLING and ACKERSON — 6.
For affirmance: None.